Citation Nr: 0025856	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-11 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Sioux Falls, South Dakota


THE ISSUE

Whether the veteran's net worth constitutes a bar to payment 
of improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from August 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran was born in May 1918.  

3.  Exclusive of a personal residence, the veteran has over 
$150,000 in liquid assets, her monthly income is 
approximately $1,000, and her monthly expenses are 
approximately $1451.  

4.  Some of the veteran's estate should be consumed for her 
maintenance.


CONCLUSION OF LAW

The veteran's net worth constitutes a bar to payment of 
improved disability pension benefits.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.274, 3.275 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension shall be denied when the corpus of the estate of the 
veteran is such that under all the circumstances, including 
consideration of the annual income of the veteran, it is 
reasonable that some part of the corpus of such estate be 
consumed for the veteran's maintenance.  38 C.F.R. 
§ 3.274(a).  The term corpus of estate and net worth mean the 
market value, less mortgages or other incumbencies, of all 
real and personal property owned by the claimant, except the 
claimant's dwelling and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  In 
determining whether some part of the claimant's estate should 
be consumed for the claimant's maintenance, consideration 
will be given to the amount of the claimant's income together 
with the following:  Whether the property can be readily 
converted into cash at no substantial sacrifice; life 
expectancy; number of dependents who meet the definition of 
member of the family; potential rate of depletion, including 
unusual medical expenses.  Educational expenses for children 
may not be excluded when used to provide for education or 
training of the child beyond age 23.  38 C.F.R. 
§ 3.275(a)(b)(d)(e).  

The veteran filed her claim for improved disability pension 
in March 1998.  At that time it was indicated that she was a 
resident at the South Dakota State Veterans Home and a 
document was submitted, that was apparently signed by a 
representative of that facility, indicating that the 
veteran's daily rate for nursing home care was 70 percent of 
income.  On her application the veteran indicated that her 
monthly Social Security benefit was $825.  She indicated that 
she had stocks, bonds, and bank deposits totaling $66,000.  
She reported that she had no real estate and that her total 
interest and dividend income for the 12 months preceding the 
date of claim was $10,463.  It was also indicated that she 
expected to receive total interest and dividend income for 
the 12 months after the filing of the claim of $10,500.  The 
claim also indicated that she had paid $680.95 for nursing 
service for the period from January 15 through 31, 1998, to 
the South Dakota State Veterans Home.  

In April 1998 documents were submitted reflecting that the 
appellant herein had been appointed as the veteran's guardian 
in December 1997.  The appellant submitted a detail of 
expenses indicating that the veteran's monthly expenses 
included nursing care of $2,602.52, taxes of $140.28, 
utilities of $80, home owners insurance of $30.25, and 
education of children of $1,333.33.  The child education was 
indicated to be for a daughter who was 48 years of age.  It 
was indicated that it was expected that the veteran's care at 
the South Dakota State Veterans Home would cost $31,230.24 
per year and it was estimated that another $2,000 in medical 
costs would be incurred.  

In a notice of disagreement, dated December 28, 1998 and 
received from the appellant in January 1999, it was indicated 
that the veteran's assets had dwindled to $47,000.02.  And 
that her interest income had fallen to $2,126.89 for 1998.  
She reported that nursing care at the South Dakota State 
Veterans Home had cost $32,409.02 and additional medical 
bills had cost $2,118.50, apparently during the prior year.  
She reported that the veteran's total 1999 Social Security 
income would be $9,492.  

In an eligibility verification report and medical expense 
report, submitted in February 1999, it was indicated that 
nursing service at the South Dakota State Veterans Home had 
cost $31,140.24 from January 9, 1998, to December 31, 1998.  
It was further reported that the veteran had cash and bank 
accounts totaling $44,845.  It was also indicated that the 
veteran's monthly Social Security benefit was $825 and that 
she had received total interest and dividends in the monthly 
amount of $177.24 during 1998 and expected to receive total 
interest and dividends in the monthly amount of $180 during 
1999.  

In February 1999 a statement was submitted from the South 
Dakota State Veterans Home, signed by a representative of 
that facility, reflecting that the daily rate for nursing 
home care for the veteran was 70 percent of income.  A report 
of contact, dated June 1999, reflects that a VA 
representative contacted the South Dakota State Veterans 
Home.  The home reported that the veteran had been paying 
$2,595 per month for care from January 1998 to January 1999, 
at which time, payments were reduced to $877 per month 
because the family had claimed there was no money in the 
estate.  The belief was indicated that the estate had a value 
of approximately $94,000 in January 1998 and that there was a 
home with a $71,000 value.  

In March 1999 a letter was directed to the appellant, the 
guardian of the veteran, requesting additional information 
including all bank and financial statements for the prior 
year as well as information concerning the fair market value 
of the veteran's home.  

The RO contacted the clerk of courts requesting information 
regarding the most recent inventory filed by the appellant 
regarding the veteran.  The court responded by providing the 
first annual accounting of conservator for the period 
beginning December 19, 1997, and ending December 31, 1998.  
This report reflects that receipts during this period total 
$21,491.52 and consisted of $10,137 in Social Security 
benefits, $9,000 for the sale of a car, $1,926.06 savings 
account interest, $197.83 checking account interest, $191.16 
royalties from Montana Refining, $30 reimbursement for 
cancellation of automobile insurance, and $6.47 credit from 
Lake Region Electric Co-op.  This report also reflects that 
disbursements during this period total $44,909.36 and 
consisted of $32,409.02 for nursing care and rent at the 
South Dakota State Veterans Home, $2,604.75 medical expenses 
at VA medical centers, $2,491.69 property taxes for dwelling 
and real estate, $2,118.50 prepaid irrevocable burial trust, 
$1,673.59 reimbursement for guardianship expenses, $924.17 
Black Hills Power and Light bills and contract, $500 lawn 
mowing payments, $477.98 automobile repair bill, $399 legal 
fees, $363 home owners insurance, $318.51 telephone bill, 
$313.53 house painting, $182.10 Rapid City Journal 
subscription, $48 for gifts, $48 for cash loss, $25.54 for 
water softening fee, $10.38 for TV service, and $9.60 for 
personal items.  The total value of the estate was shown to 
be $229,602.56, consisting of $30,200.67 in a savings 
account, $16,799.35 in a checking account, $111,092.54 in a 
separate savings account, and real estate assessed at 
$71,510.  

In determining whether part of the veteran's estate should be 
consumed for her maintenance the factors contained in 
38 C.F.R. § 3.275(d) will be considered.  All of the evidence 
reflects that the veteran's property, exclusive of the 
private residence, consists of checking and savings accounts.  
Therefore, the property can readily be converted to cash at 
no sacrifice.  The appellant was born in May 1918 and was 
almost 80 years old at the time she filed her claim.  She has 
no dependents and the reported educational expenses were not 
for a child that was 23 years of age or younger.  Given the 
veteran's state of health, it may be reasonable to conclude 
that the private residence, formerly her dwelling, should be 
included in calculating the value of her estate.  However, in 
reaching its decision the Board will continue to exclude the 
value of the veteran's former dwelling.  

In reviewing the evidence the Board notes that the appellant 
and the veteran have been fairly consistent in their report 
of Social Security income and expenses associated with the 
South Dakota State Veterans Home.  However, there has been 
considerable variance in the amount of bank deposits and 
interest income reported.  In this regard, the original March 
1998 claim reported bank deposits of $66,000 and annual 
interest income of approximately $10,500.  In February 1999 
bank deposits of $44,845 were reported and monthly interest 
income of approximately $180 was reported.  The report filed 
by the appellant with the court reflects that monthly 
interest income was approximately $193 and that assets, 
exclusive of the real estate, totaled $158,000.92.  Because 
of the detail provided in the accounting by the appellant to 
the court with respect to the sources of the income, 
disbursements, and listing of estate assets, as well as the 
fact that the appellant swore that the accounting was a full 
and true account for the period stated, the Board will accord 
the financial information contained in the conservatorship 
report to the court large probative weight.  Because of the 
inconsistencies contained in the other reports by the 
appellant and the veteran during the appeal process, these 
reports will be accorded very small probative weight.  The 
January 1999 report and June 1999 report of contact from the 
South Dakota State Veterans Home will be accorded large 
probative weight with respect to the veteran's nursing home 
cost from January 1998 to January 1999 and thereafter because 
the nursing home is in the best position to know what the 
cost is and because the appellant was provided with this 
information in the June 1999 supplemental statement of the 
case and did not respond indicating that the expenses were 
different.  

On the basis of the above analysis a preponderance of the 
evidence supports a finding that the cost of the veteran's 
care at the South Dakota State Veterans Home from January 
1988 to January 1998 was $2,595 per month.  Further, a 
preponderance of the evidence supports a finding that the 
cost of the veteran's care from January 1999 was $877 per 
month.  A preponderance of the evidence also supports a 
finding that at the close of December 1998, after all of the 
veteran's expenses and exclusive of the real estate, she had 
assets remaining of $158,092.56.  So while her expenses 
exceeded her income from the time she filed her claim in 
March 1998 through the close of 1998 she continued to have a 
net worth, exclusive of her former dwelling, in excess of 
$150,000.  From January 1999 her monthly income, consisting 
of Social Security benefits and interest is indicated to be 
approximately $1,000.  Her monthly expenses at the South 
Dakota State Veterans Home are indicated to be $877.  A 
preponderance of the evidence also indicates that annual 
expenses may be expected to include medical expenses of 
$2,604.75, property taxes of $2,491.69, power and light bills 
of $924.17, lawn mowing payments of $500, and home owners 
insurance premium of $363 for a total of $6,883.61 or a 
monthly amount of approximately $574.  This would result in 
total monthly expenses of $1,451 or a negative monthly cash 
flow of $451.  If the veteran experienced a negative monthly 
cash flow of $451 it would take approximately 29 years to 
exhaust her resources of $158,092.  With consideration of 
this potential rate of depletion, the veteran's age, and the 
fact that the resources are readily convertible to cash at no 
sacrifice, a preponderance of the evidence is against the 
award of improved disability pension benefits to the veteran 
on the basis that it is reasonable that some part of the 
corpus of the veteran's estate be consumed for the veteran's 
maintenance.  Since a preponderance of the evidence is 
against the claim the doctrine of resolving doubt is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.274, 3.275.


ORDER

The veteran's net worth constitutes a bar to payment of 
improved disability pension benefits and the appeal is 
denied.  



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 




- 8 -





- 1 -


